Citation Nr: 0629677	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-20 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 1, 2001, 
for a grant of a total rating based on individual 
unemployability (TDIU).


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945, and was a Prisoner of War from April 10 to 
April 20, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for post-traumatic stress disorder (PTSD) with 
major depression, rated 70 percent disabling from May 1, 
2001; bilateral hearing loss, rated 20 percent disabling from 
May 1, 2001; and tinnitus, rated 10 percent disabling from 
May 1, 2001.

By this June 2002 rating decision, the RO also granted the 
veteran a total disability rating based on individual 
unemployability from May 1, 2001.  Prior to this rating, the 
combined rating for the veteran's service-connected 
disabilities was 0 percent.

In January 2004 and again in August 2004, the Board remanded 
the case to obtain the VA insurance folder concerning the 
veteran.  This has been accomplished and the claims folder 
and insurance folder were returned to the Board in August 
2006.


FINDINGS OF FACT

1.  The veteran's original claim for VA compensation was 
received in April 1946.

2.  In June 1946 the veteran was notified that service 
connection was established for residuals of a mild lacerating 
wound to the nose and a 2nd degree burn to the right hand, 
but that the requirements for the minimum 10 percent rating 
were not met.

3.  Arrangements were made to schedule the veteran for an 
examination for disability evaluation purposes in 1948 and 
again 1949 but the veteran withdrew his claim for 
compensation.

4.  In July 1981 the veteran filed a claim for waiver of 
premiums on his VA National Service Life Insurance policy (VA 
Form 29-357), reporting that he had been totally disabled 
since October 1975 due to depression and anxiety.

5.  On the claim for waiver of premiums the veteran indicated 
that he had not applied for disability compensation and in a 
letter received in February 1982 the veteran again stated 
that he had not filed a claim relative to his POW experience.

6.  Medical evidence in the VA insurance folder includes a 
report of a psychiatric evaluation dated in October 1980 
which reflects that the veteran suffered from anxiety 
symptoms related to his POW experience during World War II.

7.  The VA insurance center held that the veteran had been 
totally disabled since October 1975 and granted waiver of 
premiums effective from August 1980.

8.  On May 1, 2001, a statement was received from the veteran 
in which he requested that he be scheduled for an examination 
and that service connection be established for all conditions 
shown to be related to his military service.

9.  By a decision dated in June 2002, service connection was 
established for PTSD with major depression, rated 70 percent 
disabling, hearing loss, rated 20 percent disabling, and 
tinnitus, rated 10 percent disabling, effective from May 1, 
2001; the combined rating for his service-connected 
disabilities was increased from 0 percent to 80 percent and 
the veteran was granted a total rating for compensation 
purposes effective as of May 1, 2001.

10.  Medical evidence in the VA insurance folder reflects 
that the veteran has suffered from PTSD symptoms and 
depression since October 1975 and evidence received in 
connection with the veteran's current claim reflects that the 
veteran's psychiatric symptoms have been productive of 
unemployability since October 1975.

11.  There is no evidence in the claims folder, the insurance 
folder, or the medical records contained in either folder, 
that the veteran had ever expressed an intent to seek 
compensation for a psychiatric disorder, hearing loss, or 
tinnitus prior to the letter received on May 1, 2001.


CONCLUSION OF LAW

1.  The criteria for the award of an effective date of May 1, 
2000, for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114(a), 
3.400 (2005).

2.  The criteria for the award of TDIU have been met as of 
May 1, 2000, but no earlier.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency or indemnity based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an award of disability compensation to 
a veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt 
of a claim is the date on which a claim, information, or 
evidence is received by VA.  38 C.F.R. § 3.1(r).

Furthermore, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. 
§ 3.157(b), once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  
Evidence from a private physician or layperson can also 
constitute an informal claim for increase.  These provisions 
apply only when such reports relate to examinations or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

When there has not been a prior allowance or disallowance of 
compensation for the claimed disorder (i.e., service 
connection awarded, but disorder rated as noncompensable), 
medical records can not be accepted as an informal claim 
under 38 C.F.R. § 3.157.  See Crawford v. Brown, 5 Vet. App. 
33 35-36 (1993); see also Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim); 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim). 

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining 
whether there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  Id.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings,...VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F. 3d 1370, 1372-
1373 (2004).

However, VA is not required to conjure up issues that were 
not raised by an appellant.  See Brannon v. West, 12 Vet. 
App. 32 (1998).  While VA must interpret the appellant's 
submissions broadly, VA is not required to conjure up issues 
that were not raised by the appellant.  See Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995) (VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the appellant).  The appellant must have asserted the claim 
expressly or impliedly.  There must be some indication that 
the claimant wishes to raise a particular issue.  The 
indication need not be express or highly detailed; it must 
reasonably raise the issue.  Allin v. Brown, 6 Vet. App. 207, 
213 (1994).

Factual Background and Analysis.  There is no dispute as to 
the facts in this case.  During World War II the veteran flew 
in a B-17.  He reports that he flew 34 combat missions, was 
shot down four times, the last time on April 10, 1945, when 
his plane was shot down by a ME262, a German Jet, near 
Berlin, Germany, and he was taken as a POW.  

Service medical records reflect that he sustained a shell 
fragment (flak) wound to his nose and 2nd degree burn from 
molten metal of the B-17 Fortress before it exploded over 
Germany on April 10, 1945.  He was a POW until April 20, 
1945.  On a special history completed by the veteran on May 
16, 1945, he reported that he had been liberated on April 21, 
1945.  He had been nervous, anxious or jittery when captured 
and while a prisoner, but not at the time he completed the 
special history in May 1945.  He indicated that he had no 
battle dreams or trouble sleeping and that he did not think 
having been a POW would change the way he would get along in 
the future.  The assessment was that his mental status was 
good.  The veteran reported that his weight before capture 
was 190 pounds.  He lost 25 to 30 pounds and had regained 10 
pounds.  He suffered from mild malnutrition.  

The veteran's original claim for VA compensation was received 
in April 1946.  In June 1946 the veteran was notified that 
service connection was established for residuals of a mild 
lacerating wound to the nose and a 2nd degree burn to the 
right hand, but that the requirements for the minimum 10 
percent rating were not met.

Arrangements were made to schedule the veteran for an 
examination for disability evaluation purposes in 1948 and 
again 1949 but the veteran withdrew his claim for 
compensation.

In July 1981 the veteran filed a claim for waiver of premiums 
on his VA National Service Life Insurance policy (VA Form 29-
357), reporting that he had been totally disabled since 
October 1975 due to depression and anxiety.

On the claim for waiver of premiums the veteran indicated 
that he had not applied for disability compensation and in a 
letter received in February 1982 the veteran again stated 
that he had not filed a claim relative to his POW experience.

The VA insurance center held that the veteran had been 
totally disabled since October 1975 and granted waiver of 
premiums effective from August 1980.  Extensive medical 
records associated with this matter include a report of a 
psychiatric evaluation dated in October 1980 which reflects 
that the veteran suffered from anxiety symptoms related to 
his POW experience during World War II.  

On May 1, 2001, a statement was received from the veteran in 
which he requested that he be scheduled for an examination 
and that service connection be established for all conditions 
shown to be related to his military service.  In a statement 
dated in December 2001, the veteran stated:

All of my life I have been hounded to 
apply for VA Benefits but I always felt 
that I could handle my problem on my own.  

The report of a VA examination in April 2002 contains the 
following information:

SUMMARY:  [The veteran] is a World War II 
veteran.  He was a gunner and bombardier.  
He was shot down four times and a POW in 
Germany.  He became very depressed after 
the war and was hospitalized in 1967 and 
1973.  Since 1973, his mental problems 
have prevented him from accepting 
employment.  He manifest (sic) many 
symptoms of posttraumatic stress disorder 
and major depression.

By a decision dated in June 2002, service connection was 
established for PTSD, hearing loss and tinnitus effective 
from May 1, 2001, the combined rating for his service-
connected disabilities was increased from 0 percent to 80 
percent and the veteran was granted a total rating for 
compensation purposes effective as of May 1, 2001.

In a letter dated in August 2002, the veteran stated that he 
was appealing the retroactive aspect of the decision.  He 
noted that shortly after leaving the service in 1945 his 
parents were adamant that he seek assistance through the VA 
because his war experiences had profoundly affected his 
health but that he strongly resisted this because he was sure 
that he would return to his previous "self" as he was 
before entering the service.  In a statement dated in 
November 2002, the veteran stated that the "facts" and the 
"truth" in his case showed that he had not been employed 
since 1973 because of his psychiatric condition and clearly 
supported his appeal.  In April 2003 the veteran stated that 
"fairness" should dictate a favorable response.

There is no evidence in the claims folder, the insurance 
folder, or the medical records contained in either folder, 
that the veteran expressed an intent to seek compensation for 
a psychiatric disorder, hearing loss, or tinnitus prior to 
the letter received on May 1, 2001.  The mere presence of 
medical evidence showing that the veteran was disabled as the 
result of psychiatric symptoms does not establish an intent 
on the part of the veteran to seek service connection for the 
psychiatric condition.  As noted above, when there has not 
been a prior allowance or disallowance of compensation for 
the claimed disorder, medical records can not be accepted as 
an informal claim under 38 C.F.R. § 3.157.  Lalonde, supra, 
(because the appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim).

Thus, even though the veteran has been disabled and 
unemployed as a result of psychiatric symptoms since 1975, 
the treatment records associated with such psychiatric 
symptoms do not constitute an informal claim for compensation 
for the psychiatric condition.  The statement received on May 
1, 2001, is the first communication received from the veteran 
which may be construed as a claim for compensation for 
psychiatric symptoms.  It is the date of this claim for 
service connection for PTSD, not the date of initial 
treatment for psychiatric symptoms or the date that the 
veteran became unemployable as a result of the psychiatric 
symptoms, which controls the assignment of an effective date 
of for the grant of service connection for PTSD and TDIU.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

While the veteran has PTSD symptoms related to his World War 
II experiences and has been unable to work since 1975 as a 
result of psychiatric symptoms, the Board is constrained by 
law and regulations governing the establishment of effective 
dates for the award of compensation.  As noted above, the 
most significant factor in the assignment of effective dates 
is the date that a claim for benefits is filed.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Service connection 
has been granted for PTSD, a recognition that this disability 
is indeed related to the veteran's military service.  
However, since the veteran did not file a claim for service 
connection for PTSD within one year of his release from 
military service, the effective date of the grant of service 
connection usually cannot be earlier than the date of receipt 
of the veteran's claim.

However, section 5110(g) of title 38, United States Code, 
authorizes an exception to the legal criteria which provides 
that the effective date of an award of service connection 
shall be the date the claim is received, or the date 
entitlement arose, whichever is later.  Section 5110(g) 
provides that the effective date of an award of, or increase 
in, compensation "pursuant to any Act or administrative issue 
. . . shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue."  The statute provides that in no event 
shall such award or increase be retroactive for more than one 
year.  The implementing regulation, 38 C.F.R. § 3.114 (Change 
of law or VA issue) provides that if a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a).

That regulation further states that a claimant may not 
receive retroactive payment based on a liberalizing VA issue 
unless the evidence establishes that "the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  38 C.F.R. § 3.114(a).

In a precedential opinion, VA's General Counsel concluded 
that the addition of PTSD to the Rating Schedule, Diagnostic 
Code 9411, effective from April 11, 1980, was a liberalizing 
VA issuance for purposes of 38 C.F.R. 3.114(a).  In this 
precedential opinion, VA General Counsel stated in pertinent 
part:

. . . though the addition of [Diagnostic Code] 9411 may 
be considered a liberalizing issuance, a retroactive 
effective date cannot be assigned unless evidence 
establishes that the veteran had developed PTSD as of 
April 11, 1980, and that the disability continued up to 
the date that the claim for compensation was filed.

VAOPGCPREC 26-97 (July 16, 1997).

In this case even though the veteran's claim for compensation 
for PTSD was received in May 2001, more than 19 years after 
the date of the liberalizing VA issue, the provisions of 
section 5110(g), as implemented in 38 C.F.R. § 3.114(a), must 
be given effect.  Gold v. Brown, 7 Vet. App. 315, 320 (1995) 
(allowing for an effective date of one year prior to the date 
of formal application where appellant met criteria of 
liberalizing law on the effective date of the Act and 
continuously thereafter but did not file a formal application 
for benefits pursuant to the act until 22 years later); 
Viglas v. Brown, 7 Vet. App. 1, 6-7 (1994) (holding that 38 
U.S.C.A. § 5110(g) precludes an effective date earlier than 
one year prior to the date of formal application in cases in 
which the appellant files for VA benefits pursuant to a 
liberalizing law or VA issue more than one year after the 
effective date of such law or issue).

Since the veteran's claim for benefits was filed more than 
one year after the issuance of the liberalizing VA issue, the 
evidence of record must "show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  38 C.F.R. § 3.114(a).  Thus, in this case, 
the appellant would be entitled to an earlier effective date 
of one year prior to the date of claim (but not earlier) if 
the Board determines that he had PTSD on April 11, 1980, the 
date of the applicable administrative issue, and he 
continuously suffered from PTSD until he filed his claim in 
May 2001.

The appellant maintains that he has suffered from psychiatric 
symptoms since his release from service as a result of the 
traumatic experiences he endured during such service.  Thus, 
he contends, in effect, that he had suffered from PTSD for 
many years prior to the liberalizing VA issue and that he has 
continued to suffer from PTSD until the date of his claim in 
May 2001.

While there was no evidence in the claims folder to show that 
the veteran was diagnosed with PTSD or experienced symptoms 
of PTSD prior to May 2001, evidence in the VA insurance 
folder contains a report of a psychiatric examination dated 
in October 1980 which reflects that the veteran experienced 
symptoms of PTSD at the time of a psychiatric "breakdown" 
in 1975.  The record reflects that he continued to experience 
symptoms of PTSD from that time until his correspondence 
received on May 1, 2001.  Thus, the Board concludes that 
service connection for PTSD may be authorized for a period of 
one year prior to the date of receipt of the claim received 
on May 1, 2001.  Additionally, the Board finds that the 
record reflects that the PTSD with major depression has been 
productive of unemployability during this period.  Thus, he 
is also entitled to TDIU for this one year period, but no 
earlier.

The veteran has asserted that the "facts," "truth," and 
"fairness" support his claim.  As noted above, there is no 
dispute as to the facts in this case.  The Board must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant.  The law provides 
that the effective date is dictated by the date of filing of 
the veteran's claim, i.e., May 1, 2001.  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  To 
the extent that the veteran seeks equitable relief, the Board 
is without the authority to consider a claim for equitable 
relief, nor would the Board possess the jurisdiction to 
review any decision involving equitable relief in this 
matter.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994); Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  As explained above, the Board has decided this 
case based on the law and regulations.  Specifically, the 
effective date of service connection is based on the date 
that a claim therefor was filed, not the date the disability 
first existed.  See 38 C.F.R. § 3.400.

As there is no dispute as to the facts in this case and as 
there is no legal basis upon which to award TDIU any earlier 
than May 1, 2000, the veteran's appeal is allowed to this 
extent only.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

Entitlement to an effective date of May 1, 2000, but no 
earlier, for a grant of service connection for PTSD and a 
total rating based on individual unemployability is allowed.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


